DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 31, line 6, "a surface" is unclear to how this relates to "a surface" cited in claim 16.  Claim 32 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 19-21, and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (10840685).
 	Lee et al. discloses a pre-assembled cable gland (Fig. 6) for guiding a cable through a wall opening comprising a body element (20) extending along a longitudinal axis and having an internal cable duct extending along the longitudinal axis; a clamping portion having a plurality of clamping elements (24) movable from a first position, in which the clamping elements delimit a first inside diameter, into a second position, in which the clamping elements delimit a second inside diameter which is different from the first diameter (Fig. 7), wherein the clamping portion is arranged on the body element; and a cap nut (40) having a axial opening at one end mechanically coupled with the body element, wherein the cap nut is movable from a first position on the body element into a second position on the body element, wherein the body element comprises a first material and the In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daoud (6488317).
 	Daoud discloses a pre-assembled cable gland (Fig. 7) comprising a body element (12) extending along a longitudinal axis and having an internal cable duct extending along the longitudinal axis; a clamping portion having a plurality of clamping elements (36) movable from a first position, in which the clamping elements delimit a first inside diameter, into a second position, in which the clamping elements delimit a second inside diameter which is different from the first diameter (Fig. 9), wherein the clamping portion is arranged on the body element; and a cap nut (16) having a axial opening at one end mechanically coupled with the body element, wherein the cap nut is movable from a first position on the body element into a second position on the body element, wherein the body element comprises a first material and the cap nut comprises a second material, wherein a surface geometry of the body element exactly corresponds to an inverse surface geometry of the cap nut, and wherein the first material and the In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
 	Lee et al. discloses the invention substantially as claimed except for the internal thread of the cap nut being left-handed.  However, it would have been .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Daoud.
 	Daoud discloses the invention substantially as claimed except for the internal thread of the cap nut being left-handed.  However, it would have been obvious to one skilled in the art to modify the internal thread of Lee et al. to be left-handed to meet the specific use of the resulting gland since a cap nut having left-handed internal thread is known in the art.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. OR Daoud in view of Magno et al. (2014/0030903).
 	As stated in the 102 rejection, Lee et al. and Daoud each discloses a pre-assembled cable gland.  However, if the applicant were traversed such rejection, the following 103 rejection would be applied.  Magno et al. discloses a pre-assembled cable gland ([0048]).  It would have been obvious to one skilled in the art to pre-assemble the cable gland of Lee et al. OR of Daoud so that field installation may be simplified as taught by Magno et al. ([0051]).

Claims 16, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (5866853) in view of Magno et al.
 	Sheehan discloses a cable gland (Fig. 5) comprising a body element (105) extending along a longitudinal axis and having an internal cable duct extending along the longitudinal axis; a clamping portion having a plurality of clamping elements (151) movable from a first position, in which the clamping elements delimit a first inside diameter, into a second position, in which the clamping elements delimit a second inside diameter which is different from the first diameter, wherein the clamping portion is arranged on the body element; and a cap nut (162) having a axial opening at one end mechanically coupled with the body element, wherein the cap nut is movable from a first position on the body element into a second position on the body element, wherein the body element comprises a first material and the cap nut comprises a second material, wherein a surface geometry of the body element exactly corresponds to an inverse surface geometry of the cap nut, and wherein the first material and the second material are one another (re claim 16).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, such as injection moulded, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

 	Modified cable gland of Sheehan also discloses that the body element has fastening flange (126), wherein the cap nut in the first position rests on the fastening flange and is movable away from the fastening flange from the first position into the second position (col. 7, lines 63-67, clamp nut 162 is longitudinally adjusted away from front portion 110…thereby radially compressing the gripping fingers to contact, and thereby grip the conduit), wherein the cap nut has a clamping surface (160) which cooperates with the clamping elements (151) and in the second position presses the clamping elements into the second position, and wherein the clamping elements in the second position delimit the second inside diameter, which is smaller than the first inside diameter (re claim 29); the clamping elements extend from the body element, and a hinge portion (153) is formed between the clamping elements (151) and the body element, wherein the clamping elements, starting from the hinge portion, extend radially .

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Whitlock (4983784).
 	Lee et al. discloses the invention substantially as claimed including the body element having an axially extending fastening region (22), wherein the fastening region has an external thread.
 	Lee et al. does not disclose a fastening nut mechanically coupled with the fastening region and movable from a first position on the fastening region into a second position on the fastening region, wherein the fastening nut is formed from the second material, wherein a surface geometry of the body element exactly corresponds to an inverse surface geometry of the fastening nut, wherein the external thread is brought into engagement with an internal thread of the fastening nut, and wherein the internal thread of the fastening nut is connected in the second position to the external thread of the fastening region by an interlocking.
 	Whitlock discloses a cable gland comprising a body element having a fastening region which has an external thread; a fastening nut (41) mechanically coupled with the fastening region and movable from a first position on the fastening region into a second position on the fastening region, wherein a surface 
 	It would have been obvious to one skilled in the art to provide the cable gland of Lee et al. with a fastening nut taught by Whitlock to secure the body element to a wall.  
 	As shown in Figure 4 of Lee et al. and Figure 1 of Whitlock, the body element (20) of Lee et al. and the fastening nut (41) of Whitlock have the same cross-section hatching of metal (MPEP 608).  Accordingly, they are formed from the same (or second) material.

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847